DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 02/16/2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the Applicant fails to provide copies of the non-patent literature document cited in the IDS.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claim 17 is allowable for setting forth a shaving razor system comprising a bottle having a proximal end with a shoulder, a distal end portion and an outer surface defining a groove extending from the shoulder toward the distal end portion, a sealed collapsible bag with liquid positioned within the bottle, a cap mounted to the proximal end of the bottle, and a handle having an opening at a first end dimensioned to receive the bottle, wherein the handle has a protrusion positioned within the groove of the bottle.
For example, Eagleton et al. (10,800,058), hereinafter Eagleton, teach a shaving razor system comprising a bottle 38 having a proximal end 34 with a shoulder (transitional area between a fluid port 32 and a chamber 70) and a distal end portion 62, a sealed collapsible bag 72 with liquid positioned within the bottle, a cap (at the fluid port 32) mounted to the proximal end of the bottle, and a handle 12 having an opening at a first end dimensioned to receive the bottle.
However, Eagleton does not teach an outer surface of the bottle defining a groove extending from the shoulder toward the distal end portion, and wherein the handle has a protrusion positioned within the groove of the bottle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510. The examiner can normally be reached M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG H NGUYEN/Examiner, Art Unit 3724